Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 02/24/2022.
Claims 21-40 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,728,284 B2 (hereafter ‘284) in view of the disclosure of U.S. Patent No. 10,728,284 B2 (hereafter ‘284 disc) in view of Mincarelli et al. Pat. No. US 7,587,718 B1 (hereafter Mincarelli) as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘284 are narrower in scope and anticipate the instant claims. Further, the only minor difference is the use of the term “level of severity” in the instant application whereas ‘284 uses the term ‘priority’ referring to defect classes, this is a level of severity of the defect/compliance result.
Moreover, the claims of ‘284 do not specifically recite calculating one or more compliance scores based at least in part on a result of the compliance assessment of the additional computing resources with the compliance policy; combining the one or more compliance scores to determine a combined compliance score; determining a repair action based at least on the one or more compliance scores and the combined compliance score. However, ‘284 disc does teach these limitations, see table below. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the combined scores and determined repair action of ‘284 disc with ‘284 disc, with a reasonable expectation of success, for the purpose of improving handling compliance and protection of sensitive data and thus better preventing loss of revenue, reputation and/or accreditation (see at least ‘284 disc ¶ [0003], [0089], [0131, [0163]).
Furthermore, the claims of ‘284 and ‘284 disc do not specifically recite performing the repair action on the additional computing resources. However, in analogous art Mincarelli teaches performing the repair action on the additional computing resources in at least abstract. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to make this combination, with a reasonable expectation of success, for the purpose of taking action on an identified repair and thus improving performance (see at least Mincarelli col. 1 lines 36-47 and abstract).

Instant Application
10,728,284
21. A method, comprising:



monitoring an events stream for an occurrence of a change in a configuration of a computing resource in a computing environment;

parsing the events stream to identify the computing resource;

identifying additional computing resources related to the computing resource;

retrieving a compliance policy comprising a plurality of rules comprising a plurality of scope conditions which specify whether the plurality of rules apply to the computing resource;

in an instance in which the occurrence of the change in the configuration of the computing resource is detected, performing a compliance assessment of the additional computing resources with the compliance policy;














determining a level of severity for a result of the compliance assessment; and








rendering a report comprising the result of the compliance assessment and the level of severity;

calculating one or more compliance scores based at least in part on a result of the compliance assessment of the additional computing resources with the compliance policy;
combining the one or more compliance scores to determine a combined compliance score;






determining a repair action based at least on the one or more compliance scores and the combined compliance score; and







performing the repair action on the additional computing resources.
1. A method to assess compliance of a computing resource of a computing environment, the method comprising:

monitoring an events stream for an occurrence of a change in a configuration of a computing resource in the computing environment;

parsing the events stream to identify the computing resource;

identifying additional computing resources related to the computing resource;

retrieving a compliance policy comprising a plurality of rules comprising a plurality of scope conditions which specify whether the plurality of rules apply to the computing resource;

in response to detecting the occurrence of the change in the configuration of the computing resource, assessing compliance of the additional computing resources with the compliance policy;


grouping compliance failures into defect classes;

determining a respective relevance of individual defect classes based on a previous assessment of compliance failures and based on a record of past repair actions, wherein a first defect class with a shorter detect-to-repair time is determined to have a higher respective relevance than a second defect class with a longer detect-to-repair time;

determining a priority order for the defect classes based on the respective relevance of the individual defect classes;

determining a response priority corresponding to the compliance of the additional computing resources with the compliance policy based on the defect classes and the priority order; and

rendering content associated with the response priority in a user interface.


‘284 disc teaches “calculate a compliance score using the properties of the policy. As a result, examples disclosed herein enable comparing and/or combining compliance scores with one another. For example, the compliance score can be combined over time and/or over a group of computing resources that are measured against the same policy because the compliance score is with respect to the same maximum surprisal” in at least ¶ [0089] and ¶ [0131].

‘284 disc teaches “To determine compliance of a computing resource that is within the scope of a rule … When the computing resource satisfies the scope condition but fails the rule check condition of the rule, a defect is generated … each defect has an associated repair action to correct the defect” in at least ¶ [0163].

Mincarelli teaches “The system can then determine a corrective action by applying corrective-action rules to a series of violations stored in the violation database. Next, the system can perform the corrective action, thereby enforcing the resource-usage policy in the compute farm” in at least abstract.


Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21, 28 and 35 recite, in part, “performing the repair action on the additional computing resources”. There is no recitation in the instant disclosure, as originally filed, that a repair is actually performed by the instant invention. That is, there are many recitations pertaining to determining a repair action, evaluating past repair actions, prioritization of repair actions, grouping repair actions, evaluating how effective a repair action would be, et cetera, however, no repair action is ever recited to be undertaken. Further, this is borne out, for example, in the Title of Invention “Methods and Apparatus to Assess Compliance of a Virtual Computing Environment” and Field of Disclosure “This disclosure relates generally to virtual computing, and, more particularly, to methods and apparatus to assess compliance of a virtual computing environment” and Abstract “… monitoring for an occurrence of a change in a computing resource … assessing compliance of the computing resource ….”. That is, the instant invention merely seeks to monitoring and evaluate compliance and determine an appropriate repair action but falls short of actually performing any repair and much less so performing a repair based on individual and combined compliance scores. Claims 22-27, 29-34 and 36-40 depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Allowable Subject Matter
Claims 21-40 are allowable over the prior art, however, there remain outstanding rejections under 35 U.S.C. § 101 (Double Patenting) and 35 U.S.C. § 112(a), see above.

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195